            Case 1:20-cr-00687-CM                   Document 26 Filed 05/18/21 Page 1 of 1




 Federal Defenders                                                                                   Southern District
                                                                   52 Dua ne Street-'IOth Floo r, Ne w Yo rk, NY 10007
 OF NEW YORK, INC.                                                            Tel: (212) 417-8700 Fa x: (212) 571 -0392


 l),w id E. P}lm1n                                                                                 SPll!hrrn l h\lrir t 11.f ,v,,u· Yr,rA:
 E .'l'.('Cttrlt't' D m .-LHJl                                                                          Jcnnifr·r L. Bn1wn
                                                                                                          ,\Hom cY•lll -< ·har(! r




May 18, 2021

VIA ECF
Honorable Colleen McMahon
United States District Judge
Southern District of New York
                                                             Ch ,; A)J                0 v,,v           ;; ~            +o .Jul l 0 2o2!
United States Courthouse                                        A+        (0: "5cJ -                  f,M{_ ~~c{0J.&L
500 Pearl Street                                                 ~            k_       J          l                        ._                       '-                  -1_
  ew York, New York 10007                                             \f2JIJ1 ~             v/              71             't,1l     ¾1:.- I iu-t£V.:{1° l
                                                                    'D ~      I c..>S tlccf:         /,.~ · , i_,, L-                                               r
               Re:               United States v. James Johnson, 20 CR 687 (.CM)        •    / -f-o _),..,cl \ •,~ ,._ (                                            \~ V-ic-
                                                                                      1
Dear Judge McMahon:
                                                                                     #' )> C. v>              Y}Q~}
                                                                                                             (J&,-.__                      'Jt.. J,,,,cl_
         With the consent of the government, I write to seek an adjournment of the next
pretrial conference, currently scheduled for May 19, 202 I. The purpose of the
adjournment is to allow the parties to continue and hopefully complete their plea
discussions. I understand that the Court and the parties are available July 7, 2021 at I 0:30
a.m. In light of the request, Mr. Johnson has no objection to the exclusion of time
between now and July 7, 2021 for Speedy Trial purposes.



Respectfully submitted,

Isl JULIA GATTO
Julia L. Gatto
Assistant Federal Defender                                                     11USD~-~D~Y
                                                                                  DOCUMENT

                                                                                                                            Is
cc: AUSA Matthew Shahabian (via ECF)
                                                                                  : .l .ECTRO'\ ICA LLY FILED
                                                                                  ·, )(' H·      ' . -·-·- ---- . - . ·--;;!:--:---
                                                                                      ' .' l •    l :' • ' ):                             1512-1 -
                                                                                                                                                              ...
                                                                                                                  .   ---
                                                                                                                      •·
                                                                                                                                     -
                                                                                                                                     ..      · •·
                                                                                                                                                         ..
